Citation Nr: 1113657	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  04-43 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to August 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran filed a petition to reopen his claim in May 2003, wherein he mentioned a bilateral knee disorder (i.e., a disorder affecting both knees, not just his left knee).  The RO had not previously adjudicated a claim concerning his right knee.  However, when deciding his claim, the RO listed the issue as whether he was entitled to service connection for a bilateral knee disability, rather than first determining whether new and material evidence had been submitted to reopen a previously denied, unappealed, claim concerning his left knee.  Subsequently, though, in a December 2004 supplemental statement of the case (SSOC), the RO separated his claims and adjudicated them properly, as two separate issues:  1) an original claim for service connection for a right knee disorder and 2) whether new and material evidence had been submitted to reopen the previously denied claim for a left knee disorder.  

During his November 2005 video conference hearing, the Veteran clarified that he was not claiming entitlement to service connection for his right knee.  He stated that his right knee disorder was caused by a motorcycle accident in 1951, some 10 years before he began serving in the military.  He reiterated that his appeal only concerned his left knee.  Additionally, in his December 2004 substantive appeal, he did not list his right knee claim as an issue he wanted to appeal to the Board.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  Here, the Veteran has withdrawn the claim concerning his right knee, so only his left knee claim remains.

In January 2006, the Board remanded this left knee claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

In January 2008, the Board issued a decision denying the petition to reopen the claim concerning the left knee - concluding there was not new and material evidence.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In April 2009, during the pendency of the appeal to the Court, the Veteran's attorney and VA's Office of General Counsel - representing the Secretary, filed a joint motion asking the Court to vacate the Board's decision and remand the claim for further development, if deemed necessary, and readjudication.  The Court granted that joint motion in a May 2009 order and returned the file to the Board for compliance with the directives specified in the joint motion.

The Veteran submitted additional evidence in June 2009 (a buddy lay statement from D.T.N.) and, on an accompanying 90-day letter response form, waived the right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 19.9, 20.800, 20.1304(c).

The Board subsequently, in September 2009, reopened the claim on the basis of new and material evidence.  However, rather than immediately readjudicating the claim on its underlying merits, i.e., on a de novo basis, the Board remanded the claim to the RO via the AMC for further development - especially to obtain a medical nexus opinion concerning the likelihood the Veteran's left knee disorder, including the degenerative arthritic changes in this knee, is the result of a documented injury to this knee in December 1961, or thereabouts, while on active duty in the military.  The designated VA compensation examiner, an orthopedic physician, attempted to provide this necessary medical nexus opinion in February 2010, but he ultimately indicated he was unable to without speculating.  As will be explained, however, precedent cases indicate that, in this circumstance, the Board must have assurances that it is not possible to provide this requested opinion before proceeding to decide the appeal.  So the Board is again remanding the claim to obtain clarification of this and, if necessary, additional medical comment on this determinative issue of causation to ensure compliance with its prior remand directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


REMAND

This February 2010 VA compensation examiner reviewed the claims file and noted there were no service treatment records (STRs) in it concerning the Veteran's military service from October 1961 to August 1962 - including especially those pertaining to his alleged left knee injury in December 1961 or thereabouts.  So, in the absence of these medical records concerning that injury, this VA compensation examiner indicated it would be speculation on his part as to whether it is as likely as not the Veteran's current left knee condition (referring to the diagnosis of mild-to-moderate degenerative arthritis) is related to that injury he gives a history of sustaining while on active duty.

But as explained in the Board's prior remand, the Veteran's STRs were apparently lost or misplaced when his claims file was transferred between ROs, but they were of record at the time of an earlier Board decision in May 1998.  Indeed, the Board readily acknowledged in that earlier decision that he had hurt his left knee during service and had complained of pain in this knee, etc., in the aftermath of that injury.  Though during his subsequent May 1962 military separation examination, the injury was only noted by history as he had no then current complaints of any residual symptoms and this knee was unremarkable during the objective clinical portion of that evaluation.  His military service ended in August 1962.

As support for his current claim, the Veteran submitted a buddy lay statement dated in May 2009 (and received in June 2009) from D.T.N, indicating that he, too, remembered the Veteran injuring his left knee while in the military from 1961 to 1962 and receiving extensive treatment at the Fort Stewart Hospital.  The February 2010 VA compensation examiner references this supporting statement, so saw it in the claims file as evidence this claimed injury had occurred, but nonetheless ultimately concluded he could not comment on etiology (without speculating) in the absence of the STRs.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  The situation is slightly different here in that the VA examiner asked to comment did not provide an unfavorable opinion but, instead, did not provide any opinion - again, citing his inability to without speculating given the absence of the STRs.  But based on his comments, it seems this VA compensation examiner did not review or consider the Board's May 1998 decision, when the STRs were available and discussed, which if he had may have provided the information needed concerning the circumstances surrounding the injury in question to the left knee during service and the exact nature and extent of it.

In that May 1998 decision, the Board discussed the Veteran's pertinent medical history, noting that a November 1956 medical examination given in anticipation of re-enlisting in the National Guard had noted his lower extremities were normal upon objective clinical evaluation.  In the Report of Medical History, he had described his health as good.

In October 1961, the Veteran and his unit were mobilized for active duty, remaining in that status until August 1962.  His STRs in the interim reveal that, in September 1961, he had submitted to a medical examination for purposes of mobilization.  Upon clinical evaluation, his lower extremities were reported normal.  The examiner noted, "swollen and painful joints, cramps in legs since 1951, result of motorcycle accident, occasional [sic] pain and cramps . . . No fracture."  

In December 196[1], he had sought treatment for left knee pain.  A treatment record noted, "[l]eft knee swollen as result of volley ball injury.  Left knee slightly swollen + ligaments relaxed."  He was prescribed light duty and whirlpool treatment.  He sought treatment for left knee pain again in January 1962.  A treatment record revealed, " [o]ld football injury both knees - [high school] football.  No locking.  Injury early this [illegible].  Exam - Left knee still swollen - quad[riceps] weak - both medial lig[ament]s weak.  No evidence meniscus injury."  He was prescribed quadriceps exercises and temporary light duty.  A Statement of Physical Profile dated that same month indicated he had, "weak knees, bilaterally" and, as a result, he was restricted from "crawling, stooping, running, jumping, prolonged standing or marching."  These restrictions were to be in effect for three months.

In February 1962, the Veteran was seen at the orthopedic clinic for treatment of his left knee.  A medical record of that visit indicated a lack of swelling of this knee, and his left quadriceps' measured circumference was recorded as 181/2 inches, while the right measured 19 5/8 inches.  In his quad exercises, he was lifting 40 pounds with the right leg and 25 pounds with the left.  In March 1962, he was seen again at the orthopedic clinic and was able to lift 45 pounds with the right leg and 35 pounds with the left.  His left quadriceps was found to be 1/2 inch smaller than the right.  No complaints by him were noted.

Additional orthopedic treatment records from April to June 1962 reveal a gradual increase in the amount of weight the Veteran was lifting with his legs, the last reported recording at 60 pounds for the right leg and 50 pounds for the left.  Treatment records noted no complaints, no symptoms, and no effusion, and his quadriceps were reported as "good and strong," with his "knees stable without fluid or [illegible]."  He was encouraged to continue with his leg exercises, and his medical profile was dropped.

In May 1962, the Veteran was medically examined in anticipation of separating from active service.  In the Report of Medical History, he noted he had been to the doctor at Fort Stewart for knee trouble.  He also checked the "yes" box indicating a history of a "trick" or locked knee.  In the Report of Medical Examination, his lower extremities were reported normal upon clinical evaluation.  The examiner noted, "[i]njured left knee in volleyball 4 mos. ago.  Asymptomatic now."

The Veteran's active duty military service ended a few months later, in August 1962.

In past adjudications, the Board would have considered noncommittal opinions like the February 2010 VA compensation examiner's as merely "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Federal Circuit Court, however, has held that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

A more recent precedent case also admonished the Board for relying on medical opinions that similarly were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, because, if considered, the Board's May 1998 decision may have provided the information needed to determine the circumstances surrounding and extent of injury to the Veteran's left knee during service in December 1961, even in the current absence of the STRs otherwise documenting and discussing this injury and the evaluation and treatment he received in the aftermath, the Board is requesting additional comment from the February 2010 VA compensation examiner on this determinative issue of causation.  The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  Before deciding an appeal, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If he is still available, forward the claims file to the VA compensation examiner that reviewed the file in February 2010 and ask that he submit an additional addendum indicating the likelihood (very likely, as likely as not, or unlikely) the Veteran's current left knee disability - including, in particular, the degenerative changes (arthritis) diagnosed after X-rays in November 2004 and on additional occasions since, is attributable to his military service, and specifically to a previously documented left knee injury in December1961 or thereabouts.  In making this important determination, consider, as well, that he also has arthritis in his right knee, though an opinion is only needed concerning the arthritis in the left knee.  And even if the STRs are not located, so remain unavailable and cannot be considered, the examiner should consider the Board's recitation of the pertinent history in a prior May 1998 decision (reiterated in this remand) discussing the circumstances surrounding the injury in question to the Veteran's left knee during his military service, the exact nature and extent of that injury, and the evaluation and treatment he received in the aftermath.  This discussion of this history in the Board's prior May 1998 decision (and again in this remand) may provide the information this VA compensation examiner found lacking when previously attempting to comment on etiology in February 2010.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific findings.

2.  Upon completion of this additional development, readjudicate the claim on the underlying merits (i.e., de novo) in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


